 



EXHIBIT 10.1
AASTROM BIOSCIENCES, INC.

11,842,105 shares of Common Stock, no par value per share
Warrants for purchase of 5,921,053 shares of Common Stock
PLACEMENT AGENCY AGREEMENT
October 15, 2007
BMO Capital Markets Corp.
3 Times Square, 27th Floor
New York, New York 10036
Dear Sir or Madam:
          Aastrom Biosciences, Inc., a Michigan corporation (the “Company”),
proposes to issue and sell to certain investors (collectively, the “Investors”)
up to an aggregate of 11,842,105 units (the “Units”), each consisting of one
share of common stock, no par value per share (the “Common Stock”), and one
warrant to purchase 0.5 shares of the Company’s common stock (the “Warrants”
and, together with the Common Stock, the “Securities”). The shares of Common
Stock and Warrants are immediately separable and will be issued separately to
the Investors. The Company hereby confirms its agreement with BMO Capital
Markets Corp. (“BMO” or the “Placement Agent”) to act as placement agent in
connection with such issuance and sale.
          1. Agreement to Act as Placement Agent. On the basis of the
representations, warranties and agreements of the Company herein contained and
subject to all the terms and conditions of this Agreement, the Placement Agent
agrees to act as the Company’s exclusive placement agent in connection with the
sale, on a best efforts basis, by the Company of the Units to the Investors, and
the issuance of the Securities to the Investors. The Placement Agent agrees to
use its commercially reasonable efforts to solicit offers to purchase the Units
from the Company on the terms and subject to the conditions set forth in the
Prospectus (as defined below). The Placement Agent has no authority to bind the
Company with respect to any prospective offer to purchase the Units. The
Placement Agent shall use commercially reasonable efforts to assist the Company
in obtaining performance by each Purchaser whose offer to purchase Units has
been solicited by either of the Placement Agent and accepted by the Company, but
the Placement Agent shall not, except as otherwise provided in this Agreement,
have any liability to the Company in the event any such purchase is not
consummated for any reason. The Company shall pay to the Placement Agent 6% of
the gross

 



--------------------------------------------------------------------------------



 



proceeds received by the Company from the sale of the Units on the Closing Date,
without taking into account any proceeds from the exercise of the Warrants.
          2. Closing. Concurrently with the execution and delivery of this
Agreement, the Company, the Placement Agent, and The Bank of New York as escrow
agent (the “Escrow Agent”), shall enter into an Escrow Agreement substantially
in the form of Exhibit A attached hereto (the “Escrow Agreement”), pursuant to
which an escrow account will be established, at the Company’s expense, for the
benefit of the Investors (the “Escrow Account”). Prior to the Closing Date (as
hereinafter defined), (i) each of the Investors will deposit an amount equal to
the price per Unit as shown on the cover page of the Prospectus (as hereinafter
defined) multiplied by the number of Units purchased by it in the Escrow
Account, and (ii) the Escrow Agent will notify the Company and the Placement
Agent in writing whether the Investors have deposited in to the Escrow Account
funds in the amount equal to the proceeds of the sale of all of the Units
offered hereby (the “Requisite Funds”). At 10:00 a.m., New York City time, on
October 16, 2007, or at such other time on such other date as may be agreed upon
by the Company and the Placement Agent but in no event prior to the date on
which the Escrow Agent shall have received all of the Requisite Funds (such date
is hereinafter referred to as the “Closing Date”), the Escrow Agent will release
the Requisite Funds from the Escrow Account for collection by the Company and
the Placement Agent as provided in the Escrow Agreement and the Company shall
deliver the Units to the Investors, which delivery, with respect to the shares
of Common Stock, may be made through the facilities of the Depository Trust
Company. The closing (the “Closing”) shall take place at the office of Morgan,
Lewis & Bockius LLP, 101 Park Avenue, New York, New York 10178-0060. All actions
taken at the Closing shall be deemed to have occurred simultaneously.
          3. Representations and Warranties of the Company. The Company
represents and warrants and covenants to the Placement Agent that:
               (a) A “shelf” registration statement on Form S-3 (File
No. 333-123570) with respect to the Securities of the Company has been prepared
by the Company in conformity with the requirements of the Securities Act of
1933, as amended (the “Act”), and the rules and regulations (the “Rules and
Regulations”) of the Securities and Exchange Commission (the “Commission”)
thereunder and has been filed with the Commission. The Company and the
transactions contemplated by this Agreement meet the requirements and comply
with the conditions for the use of Form S-3. The Registration Statement meets
the requirements of Rule 415(a)(1)(x) under the Act and complies in all
materials respects with said rule. As used in this Agreement:
     (i) “Applicable Time” means 5:00 p.m. (New York City time) on the date of
this Agreement;
     (ii) “Effective Date” means any date as of which any part of the
Registration Statement became, or is deemed to have become, effective under the
Act in accordance with the Rules and Regulations;
     (iii) “Issuer Free Writing Prospectus” means each “free writing prospectus”
(as defined in Rule 405 of the Rules and Regulations) prepared by or on behalf
of the Company or used or

2



--------------------------------------------------------------------------------



 



referred to by the Company in connection with the offering of the Units, each as
listed on Schedule 3 hereto;
     (iv) “Preliminary Prospectus” means any preliminary prospectus relating to
the Units included in the Registration Statement or filed with the Commission
pursuant to Rule 424(b) of the Rules and Regulations, including any preliminary
prospectus supplement thereto relating to the Units;
     (v) “Pricing Disclosure Materials” means the most recent Preliminary
Prospectus, together with each Issuer Free Writing Prospectus filed or used by
the Company on or before the Applicable Time;
     (vi) “Prospectus” means the final prospectus relating to the Units
including any prospectus supplement thereto relating to the Units, as filed with
the Commission pursuant to Rule 424(b) of the Rules and Regulations;
     (vii) “Purchase Agreements” means the Purchase Agreements dated as of the
date of this Agreement, each between the Company and an Investor, for the
purchase of the Units;
     (vii) “Registration Statement” means, collectively, the various parts of
such registration statement, each as amended as of the Effective Date for such
part, including any Preliminary Prospectus or the Prospectus and all exhibits to
such registration statement.
Any reference to any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include any documents incorporated or deemed to be incorporated by
reference therein pursuant to Form S-3 under the Act as of the date of such
Preliminary Prospectus or the Prospectus, as the case may be. Any reference
herein to the terms “amend”, “amendment” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include any document filed under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), after the effective date of the
Registration Statement, the date of such Preliminary Prospectus or the date of
the Prospectus, as the case may be, which is incorporated therein by reference.
               (b) The Registration Statement has heretofore become effective as
of October 11, 2005 under the Act or, with respect to any registration statement
to be filed to register the offer and sale of Units pursuant to Rule 462(b)
under the Act, will be filed with the Commission and become effective under the
Act no later than 10:00 p.m., New York City time, on the date of determination
of the public offering price for the Units; no stop order of the Commission
preventing or suspending the use of any Prospectus, any Issuer Free Writing
Prospectus or any Preliminary Prospectus, or the effectiveness of the
Registration Statement, has been issued, and no proceedings for such purpose
have been instituted or, to the Company’s knowledge, are contemplated by the
Commission.
               (c) The Company was not at the time of the initial filing of the
Registration Statement, has not been since the date of such filing, and will not
be on the applicable Closing Date, an “ineligible issuer” (as defined in
Rule 405 under the Act). The Company has been since the time of initial filing
of the Registration Statement and continues to be eligible to use Form S-3 for
the offering of the Units.

3



--------------------------------------------------------------------------------



 



               (d) The Registration Statement, at the time it became effective,
as of the date hereof, and at the Closing Date conformed and will conform in all
material respects to the requirements of the Act and the Rules and Regulations.
The Preliminary Prospectus conformed, and the Prospectus will conform, when
filed with the Commission pursuant to Rule 424(b) and on the Closing Date to the
requirements of the Act and the Rules and Regulations. The documents
incorporated by reference in any Preliminary Prospectus or the Prospectus
conformed, and any further documents so incorporated will conform, when filed
with the Commission, to the requirements of the Exchange Act or the Act, as
applicable, and the rules and regulations of the Commission thereunder.
               (e) The Registration Statement did not, as of the Effective Date,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.
               (f) The Prospectus will not, as of its date and on the Closing
Date, contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representation or warranty with
respect to any statement contained in the Prospectus in reliance upon and in
conformity with information concerning the Placement Agent and furnished in
writing by the Placement Agent to the Company expressly for use in the
Prospectus, as set forth in Section 8(b).
               (g) The documents incorporated by reference in any Preliminary
Prospectus or the Prospectus did not, and any further documents filed and
incorporated by reference therein will not, when filed with the Commission,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
               (h) The Pricing Disclosure Materials did not, as of the
Applicable Time, and will not as of the Closing Date, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representation or warranty with respect to any
statement contained in the Pricing Disclosure Materials in reliance upon and in
conformity with information concerning the Placement Agent and furnished in
writing by the Placement Agent to the Company expressly for use in the Pricing
Disclosure Materials, as set forth in Section 8(b).
               (i) Each Issuer Free Writing Prospectus (including, without
limitation, any road show that is a free writing prospectus under Rule 433),
when considered together with the Pricing Disclosure Materials as of the
Applicable Time, did not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
               (j) Each Issuer Free Writing Prospectus conformed or will conform
in all material respects to the requirements of the Act and the Rules and
Regulations on the date

4



--------------------------------------------------------------------------------



 



of first use, and the Company has complied with any filing requirements
applicable to such Issuer Free Writing Prospectus pursuant to the Rules and
Regulations. Each Issuer Free Writing Prospectus, as of its issue date and at
all subsequent times through the completion of the public offer and sale of the
Units, did not, does not and will not include any information that conflicted,
conflicts or will conflict with the information contained in the Registration
Statement or the Prospectus, including any document incorporated by reference
therein that has not been superseded or modified. The Company has not made any
offer relating to the Units that would constitute an Issuer Free Writing
Prospectus without the prior written consent of the Placement Agent. The Company
has retained in accordance with the Rules and Regulations all Issuer Free
Writing Prospectuses that were not required to be filed pursuant to the Rules
and Regulations and will file with the Commission all Issuer Free Writing
Prospectuses, if any, in the time and manner required under Rules 163(b)(2) and
433(d) of the Act.
               (k) The Company is, and at the Closing Date will be, duly
organized, validly existing and in good standing under the laws of the State of
Michigan. The Company has, and at the Closing Date will have, full power and
authority to conduct all the activities conducted by it, to own or lease all the
assets owned or leased by it and to conduct its business as described in the
Registration Statement and the Prospectus. The Company is, and at the Closing
Date will be, duly licensed or qualified to do business and in good standing as
a foreign organization in all jurisdictions in which the nature of the
activities conducted by it or the character of the assets owned or leased by it
makes such licensing or qualification necessary, except where the failure to be
so qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect or would not
reasonably be expected to have a material adverse effect on or affecting the
business, prospects, properties, management, consolidated financial position,
stockholders’ equity or results of operations of the Company and its
Subsidiaries (as defined below) taken as a whole (a “Material Adverse Effect”).
Complete and correct copies of the articles or certificate of incorporation and
of the bylaws of the Company and all amendments thereto have been delivered to
the Placement Agent, and no changes therein will be made subsequent to the date
hereof and prior to the Closing Date.
               (l) The Company’s only subsidiaries (each a “Subsidiary” and
collectively the “Subsidiaries”) are listed on Schedule 1 to this Agreement.
Each Subsidiary has been duly organized and is validly existing as a corporation
in good standing under the laws of its jurisdiction of formation. Each
Subsidiary is duly qualified and in good standing as a foreign corporation in
each jurisdiction in which the character or location of its properties (owned,
leased or licensed) or the nature or conduct of its business makes such
qualification necessary, except for those failures to be so qualified or in good
standing which will not have a Material Adverse Effect. All of the shares of
issued capital stock of each subsidiary of the Company have been duly authorized
and validly issued, are fully paid and non-assessable and are owned directly or
indirectly by the Company, free and clear of any lien, encumbrance, claim,
security interest, restriction on transfer, shareholders’ agreement, voting
trust or other defect of title whatsoever.
               (m) The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and nonassessable and, other
than as set forth in the Registration Statement, are not subject to any
preemptive rights, rights of first refusal or

5



--------------------------------------------------------------------------------



 



similar rights. The Company has an authorized, issued and outstanding
capitalization as set forth in the Prospectus as of the dates referred to
therein. The descriptions of the securities of the Company in the Registration
Statement and the Prospectus are, and at the Closing Date will be, complete and
accurate in all respects. Except as set forth in the Registration Statement and
the Prospectus, or pursuant to the Company’s benefit plans or direct stock
purchase plan as described in the Registration Statement and the Prospectus, the
Company does not have outstanding any options to purchase, or any rights or
warrants to subscribe for, or any securities or obligations convertible into, or
exchangeable for, or any contracts or commitments to issue or sell, any shares
of capital stock or other securities.
               (n) The Company has full legal right, power and authority to
enter into this Agreement, the Escrow Agreement, the Purchase Agreements and the
Warrants (together, the “Transaction Documents”) and perform the transactions
contemplated hereby and thereby. The Transaction Documents have been authorized
and validly executed and delivered by the Company and are legal, valid and
binding agreements of the Company enforceable against the Company in accordance
with their respective terms, subject to the effect of applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and equitable
principles of general applicability, including the effect of public policy on
the enforceability of provisions relating to indemnification or contribution.
               (o) The sale of the Units and the issuance of the Securities have
been duly authorized by the Company, and the shares of Common Stock, including
the shares that will be issued upon exercise of the Warrants, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable and will not be subject to preemptive or similar
rights. The holders of the Securities will not be subject to personal liability
by reason of being such holders. The Securities, when issued, will conform in
all material respects to the description thereof included in the Prospectus. As
of the date hereof, the Company has reserved from its duly authorized capital
stock, the maximum number of shares of Common Stock issuable pursuant to this
Agreement and the Warrants.
               (p) The consolidated financial statements and the related notes
included in the Registration Statement and the Prospectus present fairly, in all
material respects, the financial condition of the Company and its consolidated
Subsidiaries as of the dates thereof and the results of operations and cash
flows at the dates and for the periods covered thereby in conformity with
generally accepted accounting principles (“GAAP”). No other financial statements
or schedules of the Company, any Subsidiary or any other entity are required by
the Act or the Rules and Regulations to be included in the Registration
Statement or the Prospectus. All disclosures contained in the Registration
Statement, the Pricing Disclosure Materials and the Prospectus regarding
“non-GAAP financial measures” (as such term is defined by the Rules and
Regulations) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Act, to the extent applicable. The Company and the
Subsidiaries do not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations or any “variable
interest entities” within the meaning of Financial Accounting Standards Board
Interpretation No. 46), not disclosed in the Registration Statement, the Pricing
Disclosure Materials and the Prospectus

6



--------------------------------------------------------------------------------



 



               (q) PricewaterhouseCoopers L.L.P. (the “Accountants”), who have
reported on such consolidated financial statements and schedules for the years
ended June 30, 2005 through June 30, 2007, are registered independent public
accountants with respect to the Company as required by the Act and the Rules and
Regulations and by the rules of the Public Accounting Oversight Board. The
consolidated financial statements of the Company and the related notes and
schedules included in the Registration Statement and the Prospectus have been
prepared in conformity with the requirements of the Act and the Rules and
Regulations and present fairly the information shown therein.
               (r) There is and has been no failure on the part of the Company,
or to its knowledge after due inquiry, and any of the Company’s directors or
officers, in their capacities as such, to comply with any applicable provisions
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated
therewith (the “Sarbanes-Oxley Act”). Each of the principal executive officer
and the principal financial officer of the Company (or each former principal
executive officer of the Company and each former principal financial officer of
the Company as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission.
For purposes of the preceding sentence, “principal executive officer” and
“principal financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act. The Company has taken all necessary actions to ensure that
it is in compliance with all provisions of the Sarbanes-Oxley Act that are in
effect and with which the Company is required to comply.
               (s) The Company and its Subsidiaries maintain systems of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for the Company
and designed such disclosure controls and procedures to ensure that material
information relating to the Company and its Subsidiaries is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of the end of the period covered by the Form 10-K for the year
ended June 30, 2007 (such date, the “Evaluation Date”). The Company presented in
its Form 10-K for the year ended June 30, 2007 the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in the Company’s internal controls (as such
term is defined in Item 307(b) of Regulation S-K under the Exchange Act) or, to
the Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.

7



--------------------------------------------------------------------------------



 



               (t) Except as set forth in or otherwise contemplated by the most
recent Preliminary Prospectus, since the date of the most recent consolidated
financial statements of the Company included or incorporated by reference in the
most recent Preliminary Prospectus and prior to Closing, (i) there has not been
and will not have been any change in the capital stock of the Company (except
for changes in the number of outstanding shares of Common Stock of the Company
due to the issuance of shares upon the exercise of stock options or the issuance
of shares pursuant to the Company’s employee stock purchase plan or direct stock
purchase plan, in each case pursuant to such Company option or stock purchase
plans as in effect on the date hereof) or long-term debt of the Company or any
Subsidiary or any dividend or distribution of any kind declared, set aside for
payment, paid or made by the Company on any class of capital stock, or any
material adverse change, or any development that would reasonably be expected to
result in a material adverse change, in or affecting the business, prospects,
properties, management, consolidated financial position, stockholders’ equity,
or results of operations of the Company and its Subsidiaries taken as a whole (a
“Material Adverse Change”) and (ii) neither the Company nor any Subsidiary has
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or regulatory authority, except in each case as
otherwise disclosed in the Registration Statement and the Prospectus.
               (u) Since the date as of which information is given in the most
recent Preliminary Prospectus, neither the Company nor any Subsidiary has
entered, or will enter (other than with respect to transactions that are
consistent with the Company’s publicly announced strategy and which are
consistent with the “Use of Proceeds” disclosure contained in the Prospectus),
into any transaction or agreement, not in the ordinary course of business, that
is material to the Company and its Subsidiaries taken as a whole or incurred or
will incur any liability or obligation, direct or contingent, not in the
ordinary course of business, that is material to the Company and its
Subsidiaries taken as a whole.
               (v) Neither the Company nor any of its subsidiaries own any real
property. The Company and each Subsidiary has good and valid title to all
personal property described in the Registration Statement or the Prospectus as
being owned by them that are material to the businesses of the Company and its
Subsidiaries taken as a whole, in each case free and clear of all liens,
encumbrances and claims except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and its
Subsidiaries or (ii) would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. Any real property described in the
Registration Statement or the Prospectus as being leased by the Company or any
Subsidiary that is material to the business of the Company and its Subsidiaries
taken as a whole is held by them under valid, existing and enforceable leases,
except those that (A) do not materially interfere with the use made or proposed
to be made of such property by the Company and its Subsidiaries or (B) would not
be reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.
               (w) The Company is not, nor upon completion of the transactions
contemplated herein will it be, an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).

8



--------------------------------------------------------------------------------



 



               (x) There are no legal, governmental or regulatory actions, suits
or proceedings pending, nor, to the Company’s knowledge, any legal, governmental
or regulatory investigations, to which the Company or any Subsidiary is a party
or to which any property of the Company or any Subsidiary is the subject that,
individually or in the aggregate, if determined adversely to the Company or any
Subsidiary, would reasonably be expected to have a Material Adverse Effect or
materially and adversely affect the ability of the Company to perform its
obligations under the Transaction Documents; to the Company’s knowledge, no such
actions, suits or proceedings are threatened or contemplated by any governmental
or regulatory authority or threatened by others; and there are no current or
pending legal, governmental or regulatory investigations, actions, suits or
proceedings that are required under the Act to be described in the Prospectus
that are not so described.
               (y) The Company and each Subsidiary has, and at the Closing Date
will have, (i) all governmental licenses, permits, consents, orders, approvals
and other authorizations necessary to carry on its respective business as
presently conducted except where the failure to have such governmental licenses,
permits, consents, orders, approvals and other authorizations would not have a
Material Adverse Effect, (ii) complied with all laws, regulations and orders
applicable to either it or its business, except where the failure to so comply
would not have a Material Adverse Effect, and (iii) performed all its
obligations required to be performed, and is not, and at the Closing Date will
not be, in default, under any indenture, mortgage, deed of trust, voting trust
agreement, loan agreement, bond, debenture, note agreement, lease, contract or
other agreement or instrument (collectively, a “contract or other agreement”) to
which it is a party or by which its property is bound or affected, except where
such default would not have a Material Adverse Effect, and, to the Company’s
best knowledge, no other party under any material contract or other agreement to
which it is a party is in default in any respect thereunder. The Company and its
Subsidiaries are not in violation of any provision of their respective
organizational or governing documents.
               (z) The Company has all corporate power and authority to enter
into this Agreement, and to carry out the provisions and conditions hereof and
thereof, and all consents, authorizations, approvals and orders required in
connection herewith and therewith have been obtained, except such as have been
obtained, such as may be required under state securities or Blue Sky Laws or the
by-laws and rules of the National Association of Securities Dealers, Inc. (the
“NASD”) or the Nasdaq National Market (“Nasdaq”) in connection with the
distribution of the Units by the Placement Agent.
               (aa) Neither the execution of the Transaction Documents, nor
offering or sale of the Units, nor the issuance of the Securities, nor the
consummation of any of the transactions contemplated herein, nor the compliance
by the Company with the terms and provisions hereof or thereof will conflict
with, or will result in a breach of, any of the terms and provisions of, or has
constituted or will constitute a default under, or has resulted in or will
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any Subsidiary pursuant to the terms of any
contract or other agreement to which the Company or its Subsidiaries may be
bound or to which any of the property or assets of the Company or its
Subsidiaries is subject, except such conflicts, breaches or defaults as may have
been waived; nor will such action result in any violation of the provisions of
the organizational or governing documents of the Company or any Subsidiary, or

9



--------------------------------------------------------------------------------



 



any statute or any order, rule or regulation applicable to the Company or any
Subsidiary or of any court or of any federal, state or other regulatory
authority or other government body having jurisdiction over the Company or any
Subsidiary.
               (bb) There is no document or contract of a character required to
be described in the Registration Statement or the Prospectus or to be filed as
an exhibit to the Registration Statement which is not described or filed as
required. All such contracts to which the Company is a party have been
authorized, executed and delivered by the Company, constitute valid and binding
agreements of the Company, and are enforceable against the Company in accordance
with the terms thereof, subject to the effect of applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and equitable
principles of general applicability, including the effect of public policy on
the enforceability of provisions relating to indemnification or contribution.
               (cc) No statement, representation or warranty made by the Company
in this Agreement or made in any certificate or document required by this
Agreement to be delivered to the Placement Agent or the Investors was or will
be, when made, inaccurate, untrue or incorrect in any material respect.
               (dd) The Company and its directors, officers or controlling
persons have not taken, directly or indirectly, any action intended, or which
might reasonably be expected, to cause or result, under the Act or otherwise,
in, or which has constituted, stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Common Stock.
               (ee) No holder of securities of the Company has rights to the
registration of any securities of the Company as a result of the filing of the
Registration Statement or the transactions contemplated by this Agreement,
except for such rights as have been waived or satisfied.
               (ff) The Common Stock is registered pursuant to Section 12(g) of
the Exchange Act and is currently listed on Nasdaq. The Company has not, in the
12 months preceding the date hereof, received notice from Nasdaq to the effect
that the Company is not in compliance with the listing or maintenance
requirements. The Company is, and has no reason to believe that it will not in
the foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.
               (gg) The Company is not involved in any material labor dispute
nor is any such dispute known by the Company to be threatened.
               (hh) The business and operations of the Company and each of its
Subsidiaries have been and are being conducted in compliance with all applicable
laws, ordinances, rules, regulations, licenses, permits, approvals, plans,
authorizations or requirements relating to occupational safety and health, or
pollution, or protection of health or the environment (including, without
limitation, those relating to emissions, discharges, releases or threatened
releases of pollutants, contaminants or hazardous or toxic substances, materials
or wastes into ambient air, surface water, groundwater or land, or relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of chemical

10



--------------------------------------------------------------------------------



 



substances, pollutants, contaminants or hazardous or toxic substances, materials
or wastes, whether solid, gaseous or liquid in nature) of any governmental
department, commission, board, bureau, agency or instrumentality of the United
States, any state or political subdivision thereof, or any foreign jurisdiction,
and all applicable judicial or administrative agency or regulatory decrees,
awards, judgments and orders relating thereto, except where the failure to be in
such compliance will not, individually or in the aggregate, have a Material
Adverse Effect; and neither the Company nor any of its Subsidiaries has received
any notice from any governmental instrumentality or any third party alleging any
material violation thereof or liability thereunder (including, without
limitation, liability for costs of investigating or remediating sites containing
hazardous substances and/or damages to natural resources).
               (ii) The clinical, pre-clinical and other studies and tests
conducted by or on behalf of or sponsored by the Company were and, if still
pending, are being conducted in accordance in all material respects with all
statutes, laws, rules and regulations, as applicable (including, without
limitation, those administered by the Federal Drug Administration (the “FDA”) or
by any foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA). The descriptions in
the Pricing Disclosure Materials and the Prospectus of the results of such
studies and tests are accurate and complete in all material respects and fairly
present the published data derived from such studies and tests. The Company has
not received any notices or other correspondence from the FDA or any other
foreign, federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA with respect to any ongoing
clinical or pre-clinical studies or tests requiring the termination or
suspension of such studies or tests. The descriptions in the Pricing Disclosure
Materials and the Prospectus of the Company’s status and filings with the FDA
and any foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA are true, complete
and correct in all material respects.
               (jj) The Company has established and administers a compliance
program applicable to the Company, to assist the Company and the directors,
officers and employees of the Company in complying with applicable regulatory
guidelines (including, without limitation, those administered by the FDA and any
other foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA).
               (kk) No material deficiencies have been asserted by any
applicable regulatory authority (including, without limitation, the FDA or any
foreign, federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA) with respect to any filings,
declarations, listings, registrations, reports or submissions.
               (ll) No approval of the shareholders of the Company under the
rules and regulations of Nasdaq (including Rule 4350 of the Nasdaq National
Marketplace Rules), and no approval of the shareholders of the Company
thereunder is required for the Company to issue and deliver to the Investors the
Units, including such as may be required pursuant to Rule 4350 of the Nasdaq
National Marketplace Rules.

11



--------------------------------------------------------------------------------



 



               (mm) Except as disclosed in the Registration Statement, (i) the
Company and each Subsidiary owns or has obtained valid and enforceable licenses
or options for the inventions, patent applications, patents, trademarks (both
registered and unregistered), trade names, copyrights and trade secrets
necessary for the conduct of its respective business as currently conducted
(collectively, the “Intellectual Property”); and (ii) (a) there are no third
parties who have any ownership rights to any Intellectual Property that is owned
by, or has been licensed to, the Company or any Subsidiary for the products
described in the Registration Statement that would preclude the Company or any
Subsidiary from conducting its business as currently conducted and have a
Material Adverse Effect, except for the ownership rights of the owners of the
Intellectual Property licensed or optioned by the Company or a Subsidiary;
(b) to the Company’s knowledge after due inquiry, there are currently no sales
of any products that would constitute an infringement by third parties of any
Intellectual Property owned, licensed or optioned by the Company or any
Subsidiary , which infringement would have a Material Adverse Effect; (c) there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the rights of the Company or any
Subsidiary in or to any Intellectual Property owned, licensed or optioned by the
Company or any Subsidiary, other than claims which would not reasonably be
expected to have a Material Adverse Effect; (d) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any Intellectual Property owned, licensed
or optioned by the Company or any Subsidiary, other than non-material actions,
suits, proceedings and claims; and (e) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others that the
Company or any of any Subsidiaries infringes or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary right of others, other
than non-material actions, suits, proceedings and claims.
               (nn) The Company and each Subsidiary has filed all necessary
federal, state and foreign income and franchise tax returns and have paid or
accrued all taxes shown as due thereon, and the Company has no knowledge of any
tax deficiency which has been or might be asserted or threatened against it or
any Subsidiary which could have a Material Adverse Effect.
               (oo) On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale of the Units and transfer of the Securities to be sold hereunder will be,
or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been fully complied with.
               (pp) The Company and each Subsidiary maintains insurance of the
types and in the amounts that the Company reasonably believes is adequate for
their respective businesses, including, but not limited to, insurance covering
all real and personal property owned or leased by the Company or any Subsidiary
against theft, damage, destruction, acts of vandalism and all other risks
customarily insured against by similarly situated companies, all of which
insurance is in full force and effect.
               (qq) Neither the Company nor any Subsidiary, nor, to the
knowledge of the Company, any director, officer, agent or employee has directly
or indirectly, (i) made any unlawful contribution to any candidate for public
office, or failed to disclose fully any

12



--------------------------------------------------------------------------------



 



contribution in violation of law, (ii) made any payment to any federal or state
governmental officer or official, or other person charged with similar public or
quasi-public duties, other than payments required or permitted by the laws of
the United States or any jurisdiction thereof, (iii) violated or is in violation
of any provisions of the U.S. Foreign Corrupt Practices Act of 1977 or (iv) made
any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.
               (rr) Each officer and director of the Company listed on
Schedule 2 hereto has delivered to the Placement Agent an agreement in the form
of Exhibit B hereto to the effect that he or she will not, for a period of
90 days after the date hereof, without the prior written consent of the
Placement Agent, offer to sell, sell, contract to sell, grant any option to
purchase or otherwise dispose (or announce any offer, sale, grant of any option
to purchase or other disposition) of any shares of capital stock, directly or
indirectly, of the Company or securities convertible into, or exchangeable or
exercisable for, shares of capital stock of the Company.
               (ss) The Company has delivered to the Placement Agent an
agreement in the form of Exhibit C hereto to the effect that it will not, for a
period of 90 days after the date hereof, without the prior written consent of
the Placement Agent, offer to sell, sell, contract to sell, grant any option to
purchase or otherwise dispose (or announce any offer, sale, grant of any option
to purchase or other disposition) of any shares of capital stock of the Company
or securities convertible into, or exchangeable or exercisable for, shares of
capital stock of the Company, except with respect to the issuance of shares of
Common Stock upon the exercise of stock options and warrants outstanding as of
the date hereof and the issuance of Common Stock or stock options (and
underlying shares) under any benefit plan or any direct stock purchase plan of
the Company.
               (tt) The Company has not distributed and, prior to the later to
occur of the Closing Date and completion of the distribution of the Securities,
will not distribute any offering material in connection with the offering and
sale of the Units other than any Preliminary Prospectus, the Prospectus, any
Issuer Free Writing Prospectus to which the Placement Agent has consented.
               (uu) Each material employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
Subsidiaries has been maintained in material compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred which would
result in a material liability to the Company with respect to any such plan
excluding transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code has been incurred, whether or
not waived, and the fair market value of the assets of each such plan (excluding
for these purposes accrued but unpaid contributions) exceeds the present value
of all benefits accrued under such plan determined using reasonable actuarial
assumptions.

13



--------------------------------------------------------------------------------



 



               (vv) No relationship, direct or indirect, exists between or among
the Company or any Subsidiary, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any Subsidiary, on the
other, which is required by the Act to be disclosed in the Registration
Statement and the Prospectus and is not so disclosed.
               (ww) The Company has not sold or issued any securities that would
be integrated with the offering of the Units contemplated by this Agreement
pursuant to the Act, the Rules and Regulations or the interpretations thereof by
the Commission.
               (xx) No forward-looking statement (within the meaning of
Section 27A of the Act and Section 21E of the Exchange Act) (a “Forward Looking
Statement”) contained in the Registration Statement and the Prospectus has been
made or reaffirmed without a reasonable basis or has been disclosed other than
in good faith. The Forward Looking Statements incorporated by reference in the
Registration Statement and the Prospectus from the Company’s Annual Report on
Form 10-K for the year ended June 30, 2007 (under the heading “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”)
(i) are within the coverage of the safe harbor for forward looking statements
set forth in Section 27A of the Act, Rule 175(b) under the Act or Rule 3b-6
under the Exchange Act, as applicable, (ii) were made by the Company with a
reasonable basis and in good faith and reflect the Company’s good faith
reasonable best estimate of the matters described therein, and (iii) have been
prepared in accordance with Item 10 of Regulation S-K under the Act.
               (yy) Neither the Company nor its Subsidiaries are a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against the Company or its Subsidiaries or
the Placement Agent for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Units.
               (zz) The operations of the Company and its Subsidiaries are and
have been conducted at all times in material compliance with applicable
financial record keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions to which the Company or its Subsidiaries are subject, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.
               (aaa) The Company and its Board of Directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation as a result of the Company’s issuance of the Securities and the
Investors’ ownership of the Units.

14



--------------------------------------------------------------------------------



 



               (bbb) The minute books of the Company and each Subsidiary have
been made available to the Placement Agent and counsel for the Placement Agent,
and such books (i) contain a complete summary of all meetings and actions of the
board of directors (including each board committee) and shareholders of the
Company and each Subsidiary (or analogous governing bodies and interest holders,
as applicable) since the time of its respective incorporation or organization
through the date of the latest meeting and action, and (ii) accurately in all
material respects reflect all transactions referred to in such minutes.
               (ccc) Neither the Company nor any Subsidiary owns any “margin
securities” as that term is defined in Regulation U of the Board of Governors of
the Federal Reserve System (the “Federal Reserve Board”), and none of the
proceeds of the sale of the Stock will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin security, for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the Stock to be considered a “purpose credit” within the meanings of
Regulation T, U or X of the Federal Reserve Board.
Any certificate signed by any officer of the Company as authorized by the
Company and delivered to the Placement Agent or to counsel for the Placement
Agent shall be deemed a representation and warranty by the Company to the
Placement Agent as to the matters covered thereby.
          4. Agreements of the Company. The Company covenants and agrees with
the Placement Agent as follows:
               (a) The Registration Statement has become effective, and if
Rule 430A is used or the filing of the Prospectus is otherwise required under
Rule 424(b), the Company will file the Prospectus (properly completed if
Rule 430A has been used), subject to the prior approval of the Placement Agent,
pursuant to Rule 424(b) within the prescribed time period and will provide a
copy of such filing to the Placement Agent promptly following such filing.
               (b) The Company will not, during such period as the Prospectus
would be required by law to be delivered in connection with sales of the Units
by an underwriter or dealer in connection with the offering contemplated by this
Agreement, file any amendment or supplement to the Pricing Disclosure Materials,
the Registration Statement or the Prospectus unless a copy thereof shall first
have been submitted to the Placement Agent within a reasonable period of time
prior to the filing thereof and the Placement Agent shall not have reasonably
objected thereto in good faith.
               (c) The Company will notify the Placement Agent promptly, and
will confirm such notification in writing, (1) when any post-effective amendment
to the Registration Statement becomes effective, but only during the period
mentioned in Section 4(b); (2) of any request by the Commission for any
amendments to the Registration Statement or any amendment or supplements to the
Prospectus or any Issuer Free Writing Prospectus or for additional information;
(3) of the issuance by the Commission of any stop order preventing or suspending
the effectiveness of the Registration Statement, the Prospectus or any Issuer
Free Writing Prospectus, or any amendment or supplement thereto, or the
initiation of any

15



--------------------------------------------------------------------------------



 



proceedings for that purpose or the threat thereof; (4) of becoming aware of the
occurrence of any event during the period mentioned in Section 4(b) that in the
reasonable judgment of the Company makes any statement made in the Registration
Statement or the Prospectus untrue in any material respect or that requires the
making of any changes in the Registration Statement or the Prospectus in order
to make the statements therein, in light of the circumstances in which they are
made, not misleading; and (5) of receipt by the Company of any notification with
respect to any suspension of the qualification of the Units for offer and sale
in any jurisdiction. If at any time the Commission shall issue any order
suspending the effectiveness of the Registration Statement in connection with
the offering contemplated hereby, the Company will use its best efforts to
obtain the withdrawal of any such order at the earliest possible moment. If the
Company has omitted any information from the Registration Statement, pursuant to
Rule 430A, it will use its best efforts to comply with the provisions of and
make all requisite filings with the Commission pursuant to said Rule 430A and to
notify the Placement Agent promptly of all such filings.
               (d) If, at any time when a Prospectus relating to the Units is
required to be delivered under the Act, the Company becomes aware of the
occurrence of any event as a result of which the Prospectus, as then amended or
supplemented, would, in the reasonable judgment of counsel to the Company or
counsel to the Placement Agent, include any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or the Registration Statement, as then amended or supplemented,
would, in the reasonable judgment of counsel to the Company or counsel to the
Placement Agent, include any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein not misleading,
or if for any other reason it is necessary, in the reasonable judgment of
counsel to the Company or counsel to the Placement Agent, at any time to amend
or supplement the Prospectus or the Registration Statement to comply with the
Act or the Rules and Regulations, the Company will promptly notify the Placement
Agent and, subject to Section 4(b) hereof, will promptly prepare and file with
the Commission, at the Company’s expense, an amendment to the Registration
Statement or an amendment or supplement to the Prospectus that corrects such
statement or omission or effects such compliance and will deliver to the
Placement Agent, without charge, such number of copies thereof as the Placement
Agent may reasonably request. The Company consents to the use of the Prospectus
or any amendment or supplement thereto by the Placement Agent.
               (e) The Company will furnish to the Placement Agent and its
counsel, without charge, as many copies as the Placement Agent may reasonably
request of the following: (i) one conformed copy of the Registration Statement
as originally filed with the Commission and each amendment thereto, including
financial statements and schedules, and all exhibits thereto, (ii) so long as a
prospectus relating to the Units is required to be delivered under the Act, each
Issuer Free Writing Prospectus, Preliminary Prospectus or the Prospectus or any
amendment or supplement thereto.
               (f) The Company will comply with all the undertakings contained
in the Registration Statement.

16



--------------------------------------------------------------------------------



 



               (g) The Company will not make any offer relating to the Units
that would constitute an Issuer Free Writing Prospectus without the prior
written consent of the Placement Agent.
               (h) The Company will retain in accordance with the Rules and
Regulations all Issuer Free Writing Prospectuses not required to be filed
pursuant to the Rules and Regulations.
               (i) Prior to the sale of the Units to the Investors, the Company
will cooperate with the Placement Agent and its counsel in connection with the
registration or qualification of the Units for offer and sale under the state
securities or Blue Sky laws of such jurisdictions as the Placement Agent may
reasonably request; provided, that in no event shall the Company be obligated to
qualify to do business in any jurisdiction where it is not now so qualified or
to take any action which would subject it to general service of process in any
jurisdiction where it is not now so subject.
               (j) The Company will apply the net proceeds from the offering and
sale of the Units in the manner set forth in the Registration Statement and
Prospectus under the caption “Use of Proceeds.”
               (k) The Company will comply with all requirements of Nasdaq with
respect to the issuance of the shares of Common Stock pursuant to this Agreement
and shares of Common Stock pursuant to any exercise of the Warrants, and will
use its commercially reasonable efforts to ensure that any such shares are
listed or quoted on Nasdaq at the time of the Closing.
               (l) The Company will not at any time, directly or indirectly,
take any action intended, or which might reasonably be expected, to cause or
result in, or which will constitute, stabilization of the price of the
Securities to facilitate the sale or resale of any of the Securities.
               (m) The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Securities.
               (n) The Company shall at all times comply with all applicable
provisions of the Sarbanes-Oxley Act in effect from time to time.
               (o) The Company shall use its best efforts to do and perform all
things required to be done or performed under this Agreement by the Company
prior to the Closing Date and to satisfy all conditions precedent to the
delivery of the Units.
               (p) As of the date hereof, the Company has reserved and the
Company shall continue to reserve and keep available at all times, free of
preemptive rights, a sufficient number of shares of Common Stock for the purpose
of enabling the Company to issue shares of Common Stock pursuant to this
Agreement and shares of Common Stock pursuant to any exercise of the Warrants.

17



--------------------------------------------------------------------------------



 



          5. Agreements of the Placement Agent. The Placement Agent agree that
they shall not include any “issuer information” (as defined in Rule 433 under
the Act) in any “free writing prospectus” (as defined in Rule 405) used or
referred to by the Placement Agent without the prior consent of the Company (any
such issuer information with respect to whose use the Company has given its
consent, “Permitted Issuer Information”); provided that (i) no such consent
shall be required with respect to any such issuer information contained in any
document filed by the Company with the Commission prior to the use of such free
writing prospectus and (ii) “issuer information,” as used in this Section 5
shall not be deemed to include information prepared by the Placement Agent on
the basis of or derived from issuer information. The Placement Agent also agrees
to provide to each Investor, prior to the Closing, a copy of the Prospectus and
any amendments or supplements thereto.
          6. Expenses. Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement is terminated, the Company will pay
all costs and expenses incident to the performance of the obligations of the
Company under this Agreement, including but not limited to costs and expenses of
or relating to (1) the preparation, printing and filing of the Registration
Statement (including each pre- and post-effective amendment thereto) and
exhibits thereto, any Issuer Free Writing Prospectus, each Preliminary
Prospectus, the Prospectus and any amendments or supplements thereto, including
all fees, disbursements and other charges of counsel and accountants to the
Company, (2) the preparation and delivery of certificates representing the
shares of Common Stock, (3) furnishing (including costs of shipping and mailing)
such copies of the Registration Statement (including all pre- and post-effective
amendments thereto), the Prospectus and any Preliminary Prospectus or Issuer
Free Writing Prospectus, and all amendments and supplements thereto, as may be
requested for use in connection with the direct placement of the Units, (4) the
listing of the Common Stock on Nasdaq, (5) any filings required to be made by
the Placement Agent with the NASD, and the fees, disbursements and other charges
of counsel for the Placement Agent in connection therewith, (6) the registration
or qualification of the the shares of Common Stock or Warrants for offer and
sale under the securities or Blue Sky laws of such jurisdictions designated
pursuant to Section 4(i), including the reasonable fees, disbursements and other
charges of counsel to the Placement Agent in connection therewith and the
preparation and printing of preliminary, supplemental and final Blue Sky
memoranda, (7) fees, disbursements and other charges of counsel to the Company,
(8) fees and disbursements of the Accountants incurred in delivering the
letter(s) described in 7(f) of this Agreement, and (9) all other costs and
expenses incident to the offering of the Units or the performance of the
obligations of the Company under this Agreement (including, without limitation,
the fees and expenses of the Company’s counsel and the Company’s independent
accountants and the travel and other expenses incurred by Company personnel in
connection with any “road show” including, without limitation, any expenses
advanced by the Placement Agent on the Company’s behalf (which will be promptly
reimbursed)). The Company shall reimburse the Placement Agent, on a fully
accountable basis, for all reasonable costs and out-of-pocket expenses,
including fees and disbursements of its legal counsel. Notwithstanding the
foregoing, in the event that the proposed offering of Units is terminated or
postponed for a period in excess of ninety (90) days after the date hereof, the
Company agrees to reimburse the reasonable documented costs and expenses
incurred by the Placement Agent in connection therewith, including legal fees
and out-of-pocket costs, up to $100,000 in the aggregate.

18



--------------------------------------------------------------------------------



 



          7. Conditions of the Obligations of the Placement Agent. The
obligations of the Placement Agent hereunder are subject to the following
conditions:
               (a) (i) No stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued, and no
proceedings for that purpose shall be pending or threatened by any securities or
other governmental authority (including, without limitation, the Commission),
(ii) no order suspending the effectiveness of the Registration Statement or the
qualification or registration of the Units under the securities or Blue Sky laws
of any jurisdiction shall be in effect and no proceeding for such purpose shall
be pending before, or threatened or contemplated by, any securities or other
governmental authority (including, without limitation, the Commission),
(iii) any request for additional information on the part of the staff of any
securities or other governmental authority (including, without limitation, the
Commission) shall have been complied with to the satisfaction of the staff of
the Commission or such authorities and (iv) after the date hereof no amendment
or supplement to the Registration Statement, any Issuer Free Writing Prospectus
or the Prospectus shall have been filed unless a copy thereof was first
submitted to the Placement Agent and the Placement Agent did not object thereto
in good faith, and the Placement Agent shall have received certificates of the
Company, dated the Closing Date and signed by the President and Chief Executive
Officer or the Chairman of the Board of Directors of the Company, and the Chief
Financial Officer of the Company, to the effect of clauses (i), (ii) and (iii).
               (b) Since the respective dates as of which information is given
in the Registration Statement and the Prospectus, (i) there shall not have been
a Material Adverse Change, whether or not arising from transactions in the
ordinary course of business, in each case other than as set forth in or
contemplated by the Registration Statement and the Prospectus and (ii) the
Company shall not have sustained any material loss or interference with its
business or properties from fire, explosion, flood or other casualty, whether or
not covered by insurance, or from any labor dispute or any court or legislative
or other governmental action, order or decree, which is not set forth in the
Registration Statement and the Prospectus, if in the judgment of the Placement
Agent any such development makes it impracticable or inadvisable to consummate
the sale of the Units and delivery of the Securities to Investors as
contemplated by the Prospectus.
               (c) Since the respective dates as of which information is given
in the Registration Statement and the Prospectus, there shall have been no
litigation or other proceeding instituted against the Company or any of its
officers or directors in their capacities as such, before or by any Federal,
state or local court, commission, regulatory body, administrative agency or
other governmental body, domestic or foreign, which litigation or proceeding, in
the judgment of the Placement Agent, could have a Material Adverse Effect.
               (d) Each of the representations and warranties of the Company
contained herein, to the extent qualified by materiality or Material Adverse
Effect, shall be true and correct in all respects at the Closing Date, as if
made on such date, and to the extent not qualified by materiality or Material
Adverse Effect, shall be true and correct in all material respects at the
Closing Date, as if made on such date, and all covenants and agreements herein
contained to be performed on the part of the Company and all conditions herein
contained to be

19



--------------------------------------------------------------------------------



 



fulfilled or complied with by the Company at or prior to the Closing Date shall
have been duly performed, fulfilled or complied with.
               (e) The Placement Agent shall have received opinions, dated the
Closing Date, of Seyfarth Shaw LLP, as counsel to the Company, and of Dykema
Gossett PLLC, as counsel to the Company in form and substance reasonably
satisfactory to the Placement Agent, with respect to the matters set forth in
Exhibit D hereto.
               (f) On the date hereof, the Accountants shall have furnished to
the Placement Agent a letter, dated the date of its delivery (the “Comfort
Letter”), addressed to the Placement Agent and in form and substance
satisfactory to the Placement Agent, confirming that (i) they are independent
public accountants with respect to the Company within the meaning of the Act and
the Rules and Regulations; (ii) in their opinion, the financial statements and
any supplementary financial information included in the Registration Statement
and examined by them comply as to form in all material respects with the
applicable accounting requirements of the Act and the Rules and Regulations;
(iii) on the basis of procedures, not constituting an examination in accordance
with generally accepted auditing standards, set forth in detail in the Comfort
Letter, a reading of the latest available interim financial statements of the
Company, inspections of the minute books of the Company since the latest audited
financial statements included in the Prospectus, inquiries of officials of the
Company responsible for financial and accounting matters and such other
inquiries and procedures as may be specified in the Comfort Letter to a date not
more than five days prior to the date of the Comfort Letter, nothing came to
their attention that caused them to believe that as of a specified date not more
than five days prior to the date of the Comfort Letter, there have been any
changes in the capital stock of the Company or any increase in the long-term
debt of the Company, or any decreases in net current assets or net assets or
other items specified by the Placement Agent, or any increases in any items
specified by the Placement Agent, in each case as compared with amounts shown in
the latest balance sheet included in the Prospectus, except in each case for
changes, increases or decreases which the Prospectus discloses have occurred or
may occur or which are described in the Comfort Letter; and (iv) in addition to
the examination referred to in their reports included in the Prospectus and the
procedures referred to in clause (iii) above, they have carried out certain
specified procedures, not constituting an examination in accordance with
generally accepted auditing standards, with respect to certain amounts,
percentages and financial information specified by the Placement Agent, which
are derived from the general accounting, financial or other records of the
Company, as the case may be, which appear in the Prospectus or in Part II of, or
in exhibits or schedules to, the Registration Statement, and have compared such
amounts, percentages and financial information with such accounting, financial
and other records and have found them to be in agreement. At the Closing Date,
the Accountants shall have furnished to the Placement Agent a letter, dated the
date of its delivery, which shall confirm, on the basis of a review in
accordance with the procedures set forth in the Comfort Letter, that nothing has
come to their attention during the period from the date of the Comfort Letter
referred to in the prior sentence to a date (specified in the letter) not more
than three days prior to the Closing Date which would require any change in the
Comfort Letter if it were required to be dated and delivered at the Closing
Date.
               (g) At the Closing Date, there shall be furnished to the
Placement Agent a certificate, dated the date of its delivery, signed on behalf
of the Company by each of

20



--------------------------------------------------------------------------------



 



the Chief Executive Officer and the Chief Financial Officer of the Company, in
form and substance satisfactory to the Placement Agent to the effect that each
signer has carefully examined the Registration Statement, the Prospectus and the
Pricing Disclosure Materials, and that to each of such person’s knowledge:
               (i) (A) As of the date of such certificate, (x) the Registration
Statement and any amendment thereto did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading and (y) neither
the Prospectus, the Pricing Disclosure Materials nor any amendment or supplement
thereto, contained any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (B) no event has occurred as a result of which it is
necessary to amend or supplement the Registration Statement, the Pricing
Disclosure Materials or the Prospectus in order to make the statements therein
not untrue or misleading in any material respect.
               (ii) Each of the representations and warranties of the Company
contained in this Agreement were, when originally made, and are, at the time
such certificate is delivered, true and correct.
               (iii) Each of the covenants required herein to be performed by
the Company on or prior to the date of such certificate has been duly, timely
and fully performed and each condition herein required to be complied with by
the Company on or prior to the delivery of such certificate has been duly,
timely and fully complied with.
               (iv) No stop order suspending the effectiveness of the
Registration Statement or of any part thereof has been issued and no proceedings
for that purpose have been instituted or are contemplated by the Commission.
               (v) Subsequent to the date of the most recent financial
statements in the Prospectus, there has been no Material Adverse Change.
               (h) The Securities shall be qualified for sale in such states as
the Placement Agent may reasonably request, and each such qualification shall be
in effect and not subject to any stop order or other proceeding on the Closing
Date, as provided in Sections 3(b) and 3(y) above.
               (i) The shares of Common Stock shall have been approved for
inclusion on Nasdaq and listed and admitted and authorized for trading on
Nasdaq, subject only to official notice of issuance. Satisfactory evidence of
such actions shall have been provided to the Placement Agent.
               (j) The Company shall have furnished or caused to be furnished to
the Placement Agent such certificates, in addition to those specifically
mentioned herein, as the Placement Agent may have reasonably requested as to the
accuracy and completeness at the Closing Date of any statement in the
Registration Statement or the Prospectus, as to the accuracy at the Closing Date
of the representations and warranties of the Company as to the

21



--------------------------------------------------------------------------------



 



performance by the Company of its obligations hereunder, or as to the
fulfillment of the conditions concurrent and precedent to the obligations
hereunder of the Placement Agent.
               (k) The Placement Agent shall have received the letters referred
to in Section 3(ss) and (tt) hereof substantially in the form of Exhibits B and
C.
               (l) The Company shall have prepared and filed with the Commission
a Current Report on Form 8-K with respect to the transactions contemplated
hereby, including as an exhibit thereto this Placement Agent Agreement and any
other documents relating thereto.
               (m) Subsequent to the execution and delivery of this Agreement
there shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, or Nasdaq or in the over-the-counter
market, or trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or materially limited, or
minimum or maximum prices or maximum range for prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or market or by any other regulatory body or governmental authority
having jurisdiction, (ii) a banking moratorium shall have been declared by
Federal or state authorities or a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States,
(iii) the United States shall have become engaged in hostilities, or the subject
of an act of terrorism, or there shall have been an outbreak of or escalation in
hostilities involving the United States, or there shall have been a declaration
of a national emergency or war by the United States or (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions (or the effect of international conditions on the financial
markets in the United States shall be such) as to make it, in the judgment of
the Placement Agent, impracticable or inadvisable to proceed with the sale of
the Units or delivery of the Securities on the terms and in the manner
contemplated in the Pricing Disclosure Materials and the Prospectus.
          8. Indemnification.
               (a) The Company shall indemnify and hold harmless the Placement
Agent, its directors, officers, employees and agents and each person, if any,
who controls the Placement Agent within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
liabilities, expenses and damages, joint or several, (including any and all
investigative, legal and other expenses reasonably incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted), to which it, or any of them, may become subject under the Act
or other Federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, liabilities, expenses or damages
arise out of or are based on (i) any untrue statement or alleged untrue
statement made by the Company in Section 3 of this Agreement (ii) any untrue
statement or alleged untrue statement of any material fact contained in (A) any
Preliminary Prospectus, the Registration Statement or the Prospectus or any
amendment or supplement thereto or document incorporated by reference therein,
(B) any Issuer Free Writing Prospectus or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) of the Rules and Regulations or any
amendment or supplement thereto or document incorporated by

22



--------------------------------------------------------------------------------



 



reference therein or (C) any Permitted Issuer Information used or referred to in
any “free writing prospectus” (as defined in Rule 405) used or referred to by
the Placement Agent and (D) any application or other document, or any amendment
or supplement thereto, executed by the Company based upon written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify the Units under the securities or Blue Sky laws thereof or filed with
the Commission or any securities association or securities exchange (each, an
“Application”), or (iii) the omission or alleged omission to state in any
Preliminary Prospectus, the Registration Statement, the Prospectus or any Issuer
Free Writing Prospectus, or any amendment or supplement thereto, or in any
Permitted Issuer Information or any Application a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading; provided, however, that
the Company will not be liable to the extent that such loss, claim, liability,
expense or damage arises from the sale of the Units in the public offering to
any person and is based solely on an untrue statement or omission or alleged
untrue statement or omission made in reliance on and in conformity with
information relating to the Placement Agent furnished in writing to the Company
by the Placement Agent expressly for inclusion in the Registration Statement,
any Preliminary Prospectus, the Prospectus, any Issuer Free Writing Prospectus
or in any amendment or supplement thereto or in any Permitted Issuer Information
or any Application (as set forth in paragraph (D); and provided further, that
such indemnity with respect to any Preliminary Prospectus shall not inure to the
benefit of the Placement Agent (or any person controlling the Placement Agent)
from whom the person asserting any such loss, claim, damage, liability or action
purchased Units which are the subject thereof to the extent that any such loss,
claim, damage or liability (i) results from the fact that the Placement Agent
failed to send or give a copy of the Prospectus (as amended or supplemented) to
such person at or prior to the confirmation of the sale of such Units to such
person in any case where such delivery is required by the Act and (ii) arises
out of or is based upon an untrue statement or omission of a material fact
contained in such Preliminary Prospectus that was corrected in the Prospectus
(or any amendment or supplement thereto), unless such failure to deliver the
Prospectus (as amended or supplemented) was the result of noncompliance by the
Company with Section 4(d). This indemnity agreement will be in addition to any
liability which the Company may otherwise have.
               (b) The Placement Agent will indemnify and hold harmless the
Company, each person, if any, who controls the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, each director of the
Company and each officer of the Company who signs the Registration Statement to
the same extent as the foregoing indemnity from the Company to the Placement
Agent, but only insofar as losses, claims, liabilities, expenses or damages
arise out of or are based on any untrue statement or omission or alleged untrue
statement or omission made in reliance on and in conformity with information
relating to the Placement Agent furnished in writing to the Company by the
Placement Agent expressly for use in the Registration Statement, any Preliminary
Prospectus, the Prospectus or any Issuer Free Writing Prospectus. This indemnity
agreement will be in addition to any liability that the Placement Agent might
otherwise have. The Company acknowledges that, for all purposes under this
Agreement, the last paragraph on the cover page of the Prospectus constitutes
the only information relating to the Placement Agent furnished in writing to the
Company by the Placement Agent expressly for inclusion in the Registration
Statement, any Preliminary Prospectus or the Prospectus. Notwithstanding the
provisions of this Section 8(b),

23



--------------------------------------------------------------------------------



 



in no event shall any indemnity by either Placement Agent under this Section
8(b) exceed the total compensation received by the Placement Agent in accordance
with Section 1.
               (c) Any party that proposes to assert the right to be indemnified
under this Section 8 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 8, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve it from any liability that it may have to any indemnified party under
the foregoing provisions of this Section 8 unless, and only to the extent that,
such omission results in the forfeiture of substantive rights or defenses by the
indemnifying party. If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below and
except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that a conflict
exists (based on advice of counsel to the indemnified party) between the
indemnified party and the indemnifying party that would prevent the counsel
selected by the indemnifying party from representing the indemnified party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (3) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action or the
indemnifying party does not diligently defend the action after assumption of the
defense, in each of which cases, if such indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of (or, in the case of a failure to diligently
defend the action after assumption of the defense, to continue to defend) such
action on behalf of such indemnified party and the indemnifying party shall be
responsible for legal or other expenses subsequently incurred by such
indemnified party in connection with the defense of such action. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred. The
Company will not, without the prior written consent of the Placement Agent
(which consent will not be unreasonably withheld), settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action,
suit or proceeding in respect of which indemnification or contribution has been
sought hereunder (whether or not the Placement

24



--------------------------------------------------------------------------------



 



Agent or any person who controls the Placement Agent within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act is a party to such
claim, action, suit or proceeding), unless such settlement, compromise or
consent (i) includes an unconditional release of each indemnified party in form
and substance reasonably satisfactory to such indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party. Subject to the provisions of the following
sentence, no indemnifying party shall be liable for settlement of any pending or
threatened action or any claim whatsoever that is effected without its written
consent (which consent will not be unreasonably withheld.
               (d) In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 8 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or the Placement Agent,
the indemnifying party or parties will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted) to which
the indemnifying party or parties may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Placement Agent, on the other, from the offering of the Units. The
relative benefits received by the Company, on the one hand, and the Placement
Agent, on the other, shall be deemed to be in the same proportion as the total
net proceeds from the offering (before deducting Company expenses) received by
the Company as set forth in the table on the cover page of the Prospectus bear
to the fee received by the Placement Agent hereunder as set forth in the table
on the cover page of the Prospectus. If, but only if, the allocation provided by
the foregoing sentence is not permitted by applicable law, the allocation of
contribution shall be made in such proportion as is appropriate to reflect not
only the relative benefits referred to in the foregoing sentence but also the
relative fault of the Company, on the one hand, and the Placement Agent, on the
other, with respect to the statements or omissions which resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or the Placement
Agent, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided that the parties hereto agree that the written information furnished to
the Company by the Placement Agent for use in any Preliminary Prospectus, the
Registration Statement or the Prospectus, or in any amendment or supplement
thereto, consists solely of the Placement Agent information as defined in
Section 8(b). The Company and the Placement Agent agree that it would not be
just and equitable if contributions pursuant to this Section 8(d) were to be
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
liability, expense or damage, or action in respect thereof, referred to above in
this Section 8(d) shall be deemed to include, for purpose of this Section 8(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8(d), the Placement Agent shall
not be required to contribute any amount in excess of the total compensation
received by it in accordance with

25



--------------------------------------------------------------------------------



 



Section 1, and no person found guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) will be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. Any party
entitled to contribution, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim for contribution may
be made under this Section 8(d), will notify any such party or parties from whom
contribution may be sought, but the omission so to notify will not relieve the
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 8(d). No party will be liable for
contribution with respect to any action or claim settled without its written
consent (which consent will not be unreasonably withheld). The Placement Agent’s
obligations to contribute as provided in this Section 8(d) are several in
proportion to their respective underwriting obligations and not joint.
          9. Termination.
               (a) The obligations of the Placement Agent under this Agreement
may be terminated at any time prior to the Closing Date, by notice to the
Company from the Placement Agent, in its sole discretion, without liability on
the part of the Placement Agent to the Company if, prior to delivery and payment
for the Securities, any of the events described in Sections 7(b) have occurred.
               (b) If this Agreement shall be terminated pursuant to any of the
provisions hereof, or if the sale of the Units provided for herein is not
consummated because any condition to the obligations of the Placement Agent set
forth herein is not satisfied or because of any refusal, inability or failure on
the part of the Company to perform any agreement herein or comply with any
provision hereof, the Company will reimburse the Placement Agent for all
reasonable, documented out-of-pocket expenses incurred in connection herewith.
          10. No Fiduciary Duty. The Company acknowledges and agrees that in
connection with this offering, sale of the Units or any other services the
Placement Agent may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Placement
Agent: (i) no fiduciary or agency relationship between the Company and any other
person, on the one hand, and the Placement Agent, on the other, exists; (ii) the
Placement Agent is not acting as an advisor, expert or otherwise, to the
Company, including, without limitation, with respect to the determination of the
offering price of the Units, and such relationship between the Company, on the
one hand, and the Placement Agent, on the other, is entirely and solely
commercial, based on arms-length negotiations; (iii) any duties and obligations
that the Placement Agent may have to the Company shall be limited to those
duties and obligations specifically stated herein; and (iv) the Placement Agent
and its affiliates may have interests that differ from those of the Company. The
Company hereby waives any claims that the Company may have against the Placement
Agent with respect to any breach of fiduciary duty in connection with this
offering.
          11. Notices. Notice given pursuant to any of the provisions of this
Agreement shall be in writing and, unless otherwise specified, shall be mailed
or delivered (a) if to the Company, at the office of the Company, Domino’s
Farms, Lobby K, 24 Frank

26



--------------------------------------------------------------------------------



 



Lloyd Wright Dr., Ann Arbor, MI 48105, Attention: Gerald D. Brennan, Jr., with
copies to Seyfarth Shaw LLP, 131 South Dearborn Street, Suite 2400, Chicago, IL
60603-5577, Attention: Allan J. Reich, Esq., or (b) if to the Placement Agent,
at the office of BMO Capital Markets Corp., 3 Times Square, 28th Floor, New
York, New York 10036-6564, Attention: Eric B. Cheng, with copies to Morgan,
Lewis & Bockius LLP, 101 Park Avenue, New York, New York 10178-0060, Attention:
David W. Pollak, Esq. Any such notice shall be effective only upon receipt. Any
notice under Section 8 may be made by facsimile or telephone, but if so made
shall be subsequently confirmed in writing.
          12. Survival. The respective representations, warranties, agreements,
covenants, indemnities and other statements of the Company and the Placement
Agent set forth in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement shall remain in full force and effect, regardless of
(i) any investigation made by or on behalf of the Company, any of its officers
or directors, the Placement Agent or any controlling person referred to in
Section 8 hereof and (ii) delivery of and payment for the Securities. The
respective agreements, covenants, indemnities and other statements set forth in
Sections 6 and 8 hereof shall remain in full force and effect, regardless of any
termination or cancellation of this Agreement.
          13. Successors. This Agreement shall inure to the benefit of and shall
be binding upon the Placement Agent, the Company and their respective successors
and legal representatives, and nothing expressed or mentioned in this Agreement
is intended or shall be construed to give any other person any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person except that (i) the
indemnification and contribution contained in Sections 8(a) and (d) of this
Agreement shall also be for the benefit of the directors, officers, employees
and agents of the Placement Agent and any person or persons who control either
of the Placement Agent within the meaning of Section 15 of the Act or Section 20
of the Exchange Act and (ii) the indemnification and contribution contained in
Sections 8(b) and (d) of this Agreement shall also be for the benefit of the
directors of the Company, the officers of the Company who have signed the
Registration Statement and any person or persons who control the Company within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act. No
Investor shall be deemed a successor because of such purchase.
          14. Governing Law. The validity and interpretations of this Agreement,
and the terms and conditions set forth herein, shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any provisions relating to conflicts of laws.

27



--------------------------------------------------------------------------------



 



          15. Severability. In case any one or more of the provisions contained
in this Agreement or any application thereof shall be deemed invalid, illegal or
unenforceable in any respect, such affected provisions shall be construed and
deemed rewritten so as to be enforceable to the maximum extent permitted by law,
thereby implementing, to the maximum extent possible, the intent of the parties
hereto, and the validity, legality and enforceability of the remaining
provisions contained in this Agreement shall not in any way be affected or
impaired thereby.
          16. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Electronically
transmitted or facsimile signatures shall be deemed to be originals.
          17. Entire Agreement. This Agreement constitutes the entire
understanding between the parties hereto as to the matters covered hereby and
supersedes all prior understandings, written or oral, relating to such subject
matter.

28



--------------------------------------------------------------------------------



 



          Please confirm that the foregoing correctly sets forth the agreement
between the Company and the Placement Agent.

            Very truly yours,

AASTROM BIOSCIENCES, INC.
      By:           Name:           Title:        

          Confirmed as of the date first     above mentioned:    
 
        BMO CAPITAL MARKETS CORP.    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
SUBSIDIARIES
Aastrom Biosciences GmbH
Aastrom Biosciences SL
Aastrom Biosciences, Ltd.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
LOCK UP AGREEMENTS
George W. Dunbar
Timothy M. Mayleben
Alan L. Rubino
Nelson M. Sims
Stephen G. Sudovar
Susan L. Wyant
Robert L. Zerbe
Gerald D. Brennan

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
FREE WRITING PROSPECTUSES
Preliminary Prospectus Supplement dated October 16, 2007

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ESCROW AGREEMENT
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[Date]
BMO Capital Markets Corp.
3 Times Square
29th Floor
New York, NY 10036
Ladies and Gentlemen:
               The undersigned understands that you, as Placement Agent, propose
to enter into a Placement Agency Agreement (the “Placement Agency Agreement”)
with Aastrom Biosciences, Inc., a Michigan corporation (the “Company”),
providing for an offering (the “Offering”) of the Company’s Common Stock.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Placement Agency Agreement.
               In consideration of the foregoing, and in order to induce you to
act as Placement Agent in the Offering, and for other good and valuable
consideration receipt of which is hereby acknowledged, the undersigned hereby
agrees that, without the prior written consent of the Placement Agent, the
undersigned will not, during the period beginning on the date hereof and ending
on the date which is 90 days after the date of the final prospectus supplement
filed by the Company with the Securities and Exchange Commission relating to the
Offering, (1) offer, pledge, assign, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock (including without limitation, Common Stock which may be deemed to
be beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and securities which may
be issued upon exercise of a stock option or warrant), (2) enter into any swap,
hedge or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise or (3) engage in any
short selling of the Common Stock. In addition, the undersigned agrees that,
without the prior written consent of the Placement Agent, it will not, during
the period beginning on the date hereof and ending on the date which is 90 days
after the date of the final prospectus supplement relating to the Offering, make
any demand for or exercise any right with respect to, the registration of any
shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock.
               Notwithstanding the foregoing, the restrictions set forth in
clause (1) and (2) above shall not apply to (a) transfers (i) as a bona fide
gift or gifts to any charitable organization, (ii) as a bona fide gift or gifts
to any other entity or person, provided that the donee or donees thereof agree
to be bound in writing by the restrictions set forth herein, (iii) to any trust
for the direct or indirect benefit of the undersigned or the immediate family of
the undersigned, provided that the trustee of the trust agrees to be bound in
writing by the restrictions set forth herein, and provided further that any such
transfer shall not involve a disposition for value, or (iv) with the prior
written consent of the Placement Agent, or (b) the

 



--------------------------------------------------------------------------------



 



acquisition or exercise of any stock option issued pursuant to the Company’s
existing stock option plan, including any exercise effected by the delivery or
sale of shares of Common Stock of the Company held by the undersigned. For
purposes of this lock-up agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
               If (i) the Company issues an earnings release, publicly announces
material news or a material event relating to the Company occurs during the last
17 calendar days of the 90-day lock-up period; or (ii) prior to the expiration
of the 90-day lock-up period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
90-day lock-up period, the restrictions imposed by this lock-up agreement shall
continue to apply until the expiration of the 18-day period beginning on the
issuance of the earnings release, the public announcement of the material news
or the occurrence of the material event.
               The undersigned understands that the Company and the Placement
Agent are relying on this lock-up agreement in proceeding towards consummation
of the Offering. The undersigned further understands that this lock-up agreement
is irrevocable.
               In furtherance of the foregoing, the Company, and any duly
appointed transfer agent for the registration or transfer of the securities
described herein, are hereby authorized to decline to make any transfer of
securities if such transfer would constitute a violation or breach of this
lock-up agreement.
               The undersigned hereby represents and warrants that the
undersigned has full power and authority to enter into this lock-up agreement.
All authority herein conferred or agreed to be conferred and any obligations of
the undersigned shall be binding upon the successors, assigns, heirs or personal
representatives of the undersigned.
               The undersigned understands that, if the Offering does not occur
or is terminated prior to payment for and delivery of the shares of Common Stock
to be sold thereunder, the undersigned shall be released from all obligations
under this lock-up agreement.
               This lock-up agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.

                      Very truly yours,    
 
                    [NAME OF OFFICER OR DIRECTOR]    
 
               
 
  By:                          
 
      Title:        
 
         
 
   

 



--------------------------------------------------------------------------------



 



              Accepted as of the date first set forth above:    
 
            BMO Capital Markets Corp.    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

[                                        ]

             
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT C
BMO Capital Markets Corp.
3 Times Square
29th Floor
New York, NY 10036
Ladies and Gentlemen:
               Reference is made to the Placement Agency Agreement (the
“Placement Agency Agreement”), which will be executed between Aastrom
Biosciences, Inc., a Michigan corporation (the “Company”), and BMO Capital
Markets Corp. (the “Placement Agent”).
               In consideration of the Placement Agency Agreement, the
undersigned hereby agrees not to, without the prior written consent of the
Placement Agent, offer, sell, assign, pledge, lend, contract to sell or
otherwise dispose of any shares, directly or indirectly, of the Company’s Common
Stock, no par value per share (the “Common Stock”), owned by the undersigned
during the period beginning on the date hereof and ending on the date which is
90 days after the date of the final prospectus supplement relating to the
Offering, except with respect to the issuance of shares of Common Stock upon the
exercise of stock options and warrants outstanding as of the date hereof and the
issuance of Common Stock or stock options under any benefit plan or direct stock
purchase plan of the Company existing on the date hereof, and described in the
Prospectus.
               The Company also agrees that during such period, the Company will
not file any registration statement, preliminary prospectus or prospectus, or
any amendment or supplement thereto, under the Securities Act for any such
transaction or which registers, or offers for sale, Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
except for a registration statement on Form S-8 relating to employee benefit
plans. The Company hereby agrees that if (i) the Company issues an earnings
release, publicly announces material news or a material event relating to the
Company occurs during the last 17 calendar days of the 90-day lock-up period; or
(ii) prior to the expiration of the 90-day lock-up period, the Company announces
that it will release earnings results during the 16-day period beginning on the
last day of the 90-day lock-up period, the restrictions imposed by this lock-up
agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release, the public announcement of
the material news or the occurrence of the material event.
               It is understood that, if the Company notifies you that it does
not intend to proceed with the issuance and sale of shares of Common Stock and
the warrants to purchase shares of Common Stock to be sold in the Offering (the
“Units”) pursuant to the Placement Agency Agreement, if the Placement Agency
Agreement does not become effective, or if the Placement Agency Agreement (other
than the provisions thereof which survive termination) shall terminate or be
terminated prior to payment for and delivery of the Units, the undersigned will
be released from its obligations under this letter agreement.

 



--------------------------------------------------------------------------------



 



Dated:

                  Very truly yours,    
 
                Aastrom Biosciences, Inc.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT D
[MATTERS TO BE COVERED IN THE SEYFARTH SHAW LLP LEGAL OPINION OR
DYKEMA GOSSETT PLLC LEGAL OPINION]

  1.   The Company has been duly organized, and is validly existing as a
corporation in good standing under the laws of the State of Michigan.     2.  
The Company is not licensed or qualified to conduct business as a foreign
corporation in any jurisdiction.     3.   The Company has the corporate power
and authority to enter into and perform its obligations under the Placement
Agency Agreement.     4.   The Securities have been duly authorized and, when
issued and delivered by the Company pursuant to the Placement Agency Agreement
against payment of the consideration set forth on the cover of the Prospectus,
will be validly issued, fully paid and non-assessable.     5.   The issuance of
the Securities is not subject to any statutory preemptive right of any
securityholder of the Company. The issuance of the Securities is not subject to
any rights known to such counsel of any securityholder of the Company similar to
any statutory preemptive rights of any securityholder of the Company.     6.  
Except as set forth in or otherwise contemplated by the Registration Statement
or the Prospectus Supplement, to our knowledge, no person has the right to
require the Company or any of its subsidiaries to register any securities for
sale under the Act by reason of the filing of the Prospectus Supplement with the
Commission or by reason of the issuance and sale of the Units, except for rights
which have been waived.     7.   The statements in the Prospectus under the
caption “Description of Capital Stock” as amended by the Company’s Annual Report
on Form 10-K for the fiscal year ended June 20, 2007 (indicating an increase in
the Company’s authorized common stock from 200,000,000 to 250,000,000 shares),
insofar as they purport to constitute summaries of the terms of the Company’s
charter or by-laws or Michigan statutes, rules and regulations thereunder,
constitute accurate summaries of the terms of such documents, statutes, rules
and regulations in all material respects.     8.   The execution, delivery and
performance of the Placement Agency Agreement do not and will not result in any
violation of the provisions of the charter or by-laws of the Company in effect
on the date hereof. The Placement Agency Agreement has been duly authorized,
executed and delivered by the Company, constitutes a valid and binding agreement
of the Company, and is enforceable against the Company in accordance with the
terms thereof.

 



--------------------------------------------------------------------------------



 



  9.   To such counsel’s knowledge, no stop order suspending the effectiveness
of the Registration Statement has been issued under the Act and no proceedings
for that purpose have been instituted or are pending or threatened by the
Commission.     10.   The Registration Statement, including the Prospectus,
including each of the documents incorporated by reference therein, and each
amendment or supplement to the Registration Statement and Prospectus, as the
case may be, including the documents incorporated by reference therein, as of
their respective effective or issue dates, or as of the dates they were filed
with the Commission, as the case may be (other than the financial statements and
supporting schedules included therein or omitted therefrom, as to which we
express no opinion), complied as to form in all material respects with the
requirements of the Act and the rules and regulations of the Commission
promulgated thereunder (the “Rules and Regulations”) and the Exchange Act.    
11.   To such counsel’s knowledge, there is not pending or threatened in writing
any action, suit, proceeding, inquiry or investigation, to which the Company or
any of its Subsidiaries are parties, or to which the property of the Company or
its Subsidiaries are subject, before or brought by any court or governmental
agency or body, domestic or foreign, that is required to be disclosed in the
Prospectus and is not adequately disclosed therein.     12.   All descriptions
of documents and agreements, in the Registration Statement and the Prospectus of
contracts and other documents filed and/or incorporated by reference in the
Company’s Annual Report on Form 10-K for the year ended June 30, 2007 are, to
our knowledge, accurate, there are no franchises, contracts, indentures,
mortgages, loan agreements, notes, leases or other instruments required to be
described or referred to in the Registration Statement or the Prospectus or to
be filed as exhibits thereto other than those described or referred to therein
or filed or incorporated by reference as exhibits thereto.     13.   No filing
with, or authorization, approval, consent, license, order, registration,
qualification or decree of, any domestic court or governmental authority or
agency (other than under the Act and the rules and regulations of the Commission
promulgated thereunder, which have been obtained, or as may be required by the
securities or blue sky laws of the various states, as to which we express no
opinion) is necessary or required in connection with the due authorization,
execution and delivery of the Placement Agency Agreement or for the offering,
sale or delivery of the Units.     14.   The execution, delivery and performance
of the Placement Agency Agreement and the consummation of the transactions
contemplated therein and in the Registration Statement and the Prospectus
Supplement (including the issuance and sale of the Units) and compliance by the
Company with its obligations under the Placement Agency Agreement and in
connection with the offering, issuance and sale of the Units pursuant thereto,
to our knowledge, do not and will not, whether with or without the giving of
notice or the passage of time or both, conflict with or constitute a breach of,
or default under, or permit the

 



--------------------------------------------------------------------------------



 



      holders of any debt known to us to require the repurchase or redemption of
any such debt pursuant to, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company pursuant to,
agreements to which the Company is a party and which are known to us, nor will
such action result in any material violation of any applicable law statute,
rule, regulation, judgment, order, writ or decree known to us, of any government
or government instrumentality or court having jurisdiction over the Company or
any of its assets, properties or operations.     15.   The Company is not, nor
will be upon completion of the offering, an “investment company” or an entity
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.     16.   While we are not passing
upon and does not assume any responsibility for the accuracy, completeness or
fairness of the statements contained in the Registration Statement, the
Prospectus or the Pricing Disclosure Materials, or any supplements or amendments
thereto, no facts have come to our attention which have caused it to believe
that: (i) the Registration Statement or any amendments thereto, at the time the
Registration Statement or any such amendments became effective, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(ii) the Prospectus, as of the Closing, contained an untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; or (iii) the documents and information comprising the Pricing
Disclosure Materials, taken as a whole as of the effective time, contained an
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading (it being understood that in each
case that we are not expressing a belief as to the financial statements,
including the notes and schedules thereto, or any other financial or accounting
information).     17.   When issued, the Warrants will constitute valid and
binding obligations of the Company to issue and sell, upon exercise thereof and
payment therefor, the number of shares of Common Stock called for thereby, and
the Warrants, when issued, in each case, will be enforceable against the Company
in accordance with their terms. The Company has reserved a sufficient number of
shares of Common Stock for issuance upon the exercise of the Warrants and
payment therefor.     18.   The shares of the Company’s common stock, when
issued against payment of the exercise price therefore and in accordance with
the terms of the Warrants, will be duly authorized, validly issued, fully paid
and non-assessable.

 